THE COURT.
Defendant was convicted at his trial by a jury upon an information charging him with the crime of selling alcoholic liquors in “no-license” territory in the county of Humboldt and was sentenced to pay a fine of four hundred dollars, in default of which he be imprisoned in the county jail of said county for the term of one day for each two dollars of said fine.
*634The judgment was entered on June 9, 1913. Notice of appeal was duly given and demand to have the phonographic report of the trial written. Such transcript was written and was filed in this court on June 27, 1913, since which time no further steps have been taken by defendant in the prosecution of his appeal. The attorney-general, on the call of the calendar, moved that the cause be submitted on the record. There was no appearance by defendant.
The judgment is affirmed.